      Case 5:18-md-02834-BLF Document 387 Filed 03/19/19 Page 1 of 3



 1   MICHAEL A. SHERMAN (SBN 94783)              J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com                dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)                SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com                   sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)                   MELANIE L. MAYER (admitted pro hac vice)
     sseth@stubbsalderton.com                    mmayer@fenwick.com
 4   WESLEY W. MONROE (SBN 149211)               PHILLIP J. HAACK (CSB No. 262060)
     wmonroe@stubbsalderton.com                  phaack@fenwick.com
 5   STANLEY H. THOMPSON, JR. (SBN 198825)       RAVI R. RANGANATH (CSB No. 272981)
     sthompson@stubbsalderton.com                rranganath@fenwick.com
 6   VIVIANA BOERO HEDRICK (SBN 239359)          CHIEH TUNG (CSB No. 318963)
     vhedrick@stubbsalderton.com                 ctung@fenwick.com
 7   STUBBS, ALDERTON & MARKILES, LLP            FENWICK & WEST LLP
     15260 Ventura Blvd., 20th Floor             Silicon Valley Center
 8   Sherman Oaks, CA 91403                      801 California Street
     Telephone:     (818) 444-4500               Mountain View, CA 94041
 9   Facsimile:     (818) 444-4520               Telephone:          650.988.8500
     Attorneys for PERSONALWEB                   Facsimile:          650.938.5200
10   TECHNOLOGIES, LLC
                                                 Attorneys for AMAZON.COM, INC. and
11                                               AMAZON WEB SERVICES, INC.
                                                                  ISTRIC
                                                              ES D
12   DAVID D. WIER
     david.wier@level3.com                                   T          TC
                                                           TA
13   1025 Eldorado Boulevard




                                                                                              O
     Broomfield, CO 80021                             S




                                                                                               U
                                                     ED
     Telephone:   (720) 888-3539




                                                                                                RT
14
                                                                      VED
                                                 UNIT



15
     JOSE LUIS PATINO                                            APPRO
     CHRISTOPHER CARL BOLTEN




                                                                                                    R NIA
     Foley & Lardner LLP
16   3579 Valley Centre Drive, Suite 3000
                                                                                              man
                                                                                    on Free
                                                 NO




     P.O. Box 80278
17                                                                         h Labs
                                                                d ge B e t




                                                                                                    FO
     San Diego, CA 92138                                   Ju
                                                  RT




     Telephone:   (858) 847-6700


                                                                                                LI
18   Facsimile:   (858) 792-6773
                                                          ER
                                                     H




                                                                                               A
                                                               N                               C
19   Attorneys for LEVEL 3 COMMUNICATIONS, LLC                                   F
                                                                   D IS T IC T O
                                                                         R
20                              UNITED STATES DISTRICT COURT
21                            NORTHERN DISTRICT OF CALIFORNIA
22                                      SAN JOSE DIVISION
23
     IN RE: PERSONALWEB TECHNOLOGIES,              Case No. 5:18-md-02834-BLF
24   LLC ET AL., PATENT LITIGATION

     AMAZON.COM, INC., and AMAZON WEB              Case No.: 5:18-cv-00767-BLF
25
     SERVICES, INC.,
                     Plaintiffs,                   STIPULATION RE ORDER ON
26                                                 AMAZON.COM, INC.’S AND
          v.
                                                   AMAZON WEB SERVICES, INC.’S
27   PERSONALWEB TECHNOLOGIES, LLC and             MOTION FOR SUMMARY
     LEVEL 3 COMMUNICATIONS, LLC,                  JUDGMENT
28                   Defendants.

      STIPULATION RE ORDER ON SUMMARY                                                   5:18-md-02834-BLF
      JUDGMENT MOTION                                                                    5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 387 Filed 03/19/19 Page 2 of 3



 1          Amazon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”), PersonalWeb

 2   Technologies, LLC (“PersonalWeb”), and Level 3 Communications, LLC (“Level 3”) hereby stip-

 3   ulate and recite as follows:

 4          WHEREAS, on March 13, 2019, the Court provisionally filed under seal its order granting

 5   in part and denying in part Amazon’s motion for summary judgment (the “Order”) (Dkt. 381);

 6          WHEREAS, the Court ordered the parties to confer and to submit by March 27, 2019 pro-

 7   posed redactions to the Order (Dkt. 382);

 8          WHEREAS, the parties agree that the Order contains no confidential information, that no

 9   redactions are required, and that the Order may be made publicly available;

10          THE PARTIES HEREBY STIPULATE that no redactions are necessary to the Order, and

11   that the Order may be filed publicly in its entirety.

12   Dated: March 18, 2019                          FENWICK & WEST LLP

13                                                  By: /s/ J. David Hadden
                                                        J. DAVID HADDEN (CSB No. 176148)
14                                                      SAINA S. SHAMILOV (CSB No. 215636)
                                                        MELANIE L. MAYER (admitted pro hac vice)
15                                                      PHILLIP J. HAACK (CSB No. 262060)
                                                        RAVI R. RANGANATH (CSB No. 272981)
16                                                      CHIEH TUNG (CSB No. 318963)
                                                        FENWICK & WEST LLP
17                                                      Silicon Valley Center
                                                        801 California Street
18                                                      Mountain View, CA 94041
                                                        Telephone:        650.988.8500
19                                                      Facsimile:        650.938.5200
20
                                                         Attorneys for AMAZON.COM, INC. and
21                                                       AMAZON WEB SERVICES, INC.

22   Dated: March 18, 2019                           STUBBS, ALDERTON & MARKILES, LLC

23
                                                     By: /s/ Viviana Boero Hedrick
24                                                         Michael A. Sherman
                                                           Jeffrey F. Gersh
25                                                         Sandeep Seth
                                                           Wesley W. Monroe
26                                                         Stanley H. Thompson, Jr.
                                                           Viviana Boero Hedrick
27
                                                             Attorneys for PERSONALWEB
28                                                           TECHNOLOGIES, LLC
      STIPULATION RE ORDER ON SUMMARY                   2                             5:18-md-02834-BLF
      JUDGMENT                                                                         5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 387 Filed 03/19/19 Page 3 of 3



 1   Dated: March 18, 2019              FOLEY & LARDNER LLP

 2
                                        By: /s/ Jose Luis Patino
 3                                            Jose Luis Patino
                                              Christopher Carl Bolten
 4
                                              Attorneys for LEVEL 3
 5                                            COMMUNICATIONS, LLC

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION RE ORDER ON SUMMARY      3                             5:18-md-02834-BLF
     JUDGMENT                                                            5:18-cv-00767-BLF
